Title: 23. A Bill Securing the Rights Derived from Grants to Aliens, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that those citizens who heretofore were aliens, and had not been naturalized, shall be deemed to have been able to hold the lands, tenements, or hereditaments granted to them by the crown, or conveyed to them by others, so that all who deriving the rights and titles they claim under such grants or conveyances, either by color of hereditary succession or by purchase, are with good faith and by lawful means in possession of such lands, tenements, or hereditaments, shall, and may continue to hold, or who being out of possession had been deforced by wrong, or kept out by fraud, may recover the same  lands, tenements, or hereditaments, in like manner, and by like remedies, as they might have held or recovered the same if they, to whom the grants or conveyances were made, had been citizens of the commonwealth, or had been such as were formerly called natural born subjects.
